Citation Nr: 0526451	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  02-06 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for left knee injury 
residuals, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1994 to 
September 1995.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2001 rating action that increased the rating 
for the veteran's left knee injury residuals from 0 to 20 
percent, effective July 19, 2000.  In response to the 
veteran's request for an RO hearing, in January 2002, the RO 
notified her of of such a hearing that had been scheduled for 
her for a date in February.  On the date of the hearing, the 
veteran chose, in lieu of a formal hearing, an informal 
conference with a RO Decision Review Officer (DRO);  a copy 
of the DRO Conference Report is of record.  The veteran filed 
a Notice of Disagreement with the assigned 20 percent rating 
in February 2002, and a Statement of the Case (SOC) was 
issued in April 2002.  The veteran filed a Substantive Appeal 
in May 2002.

In December 2002, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letters of 
March 2003, the Board notified the veteran and her 
representative of the additional development.  However, the 
provision of 38 C.F.R. § 19.9 purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO 
was later held to be invalid.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, in December 2003, the Board 
remanded this matter to the RO for completion of the 
development action requested, and consideration of the claim 
in light of the additional evidence.  As reflected in the 
April 2005 Supplemental SOC (SSOC), the RO continued the 
denial of a rating in excess of 20 percent for left knee 
injury residuals, and returned the matter to the Board.  




FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's left knee injury residuals consist of 
subjective complaints of pain, with objective showings of 
stiffness, swelling, and tenderness, and recent clinical 
findings of nearly full range of motion (reduced by 
approximately 15 degrees with repeated motion), good muscle 
strength, and no recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left 
knee injury residuals are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2004). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the November 2000 and January 2001 RO letters, the 
April 2001 rating action, the January and February 2002 RO 
letters, the April 2002 SOC, the July 2002 and July, 
September, and October 2004 RO letters, the April 2005 SSOC, 
and the June 2005 RO letter, the veteran and her 
representative were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate her claim, and 
the evidence that had been considered in connection with her 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been provided ample opportunity to 
submit information and evidence.  

Additionally, the February 2002 and July, September, and 
October 2004 RO letters, SOC, and SSOC variously informed the 
veteran of what the evidence had to show to establish 
entitlement to the benefit she sought; what information or 
evidence VA still needed from her; what evidence VA had 
retrieved and considered in her claim; what evidence she had 
to furnish; what she had to do to obtain assistance from VA 
in connection with her appeal; and that VA would make 
reasonable efforts to help her get evidence necessary to 
support her claim, such as medical records (including private 
medical records), if she gave it enough information about 
such records so that it could request them from the person or 
agency that had them.  In addition, the latter 2002 and 2004 
RO letters and the SSOC specifically informed the appellant 
of the VCAA's requirements, and notified her that she could 
help with her claim by informing VA of any additional 
information or evidence that she wanted it to try to obtain 
for her, where to send additional evidence or information 
concerning her appeal, and where she could request assistance 
if needed.  The latter July 2004 RO letter specifically 
notified the veteran to furnish any evidence that she had in 
her possession that was pertinent to her claim.  Accordingly, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this case.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As noted above, in this case, some duty to assist letters 
were provided to the veteran  prior to the April 2001 rating 
action on appeal, and others were furnished after that rating 
action.  However, the Board finds that any lack of full, pre-
adjudication duty to assist letters strictly meeting the 
VCAA's notice requirements in this case does not prejudice 
the veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this case  the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that her claim was fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOC issued between 2000 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate her 
claim.  As a result of RO development and the Board's 
December 2003 remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  The RO most 
recently readjudicated the veteran's claim on the merits in 
April 2005 on the basis of all the evidence of record, as 
reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim, to include 
obtaining comprehensive post-service VA and private medical 
records from 2000 to 2004, which have been associated with 
the claims file and considered in adjudicating her appeal.    
The veteran was afforded comprehensive VA examinations in 
January 2001, December 2003, and October 2004, reports of 
which are of record.  Significantly, neither the veteran nor 
her representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim that has not been obtained.  A June 
2002 contact report noted that the veteran telephoned the RO 
in response to a RO duty to assist letter and stated that she 
had no evidence to submit other than VA outpatient records.

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

On July 2000 VA outpatient examination, the veteran 
complained of left knee pain and give-way, as well as locking 
when driving.  Examination revealed recurvatum when standing 
relaxed, without quadriceps/hamstring involvement and relaxed 
posture.  All ligaments were stable.  There was no effusion 
and full passive range of motion.  There was moderate genu 
valgus.  The assessments were genu recurvatum, and early 
meniscal derangement.

The veteran filed the current claim, culminating in the 
instant appeal, in September 2000.

On October 2000 VA outpatient evaluation, the veteran 
complained of left knee pain and problems walking due to pain 
and locking, which caused her to fall a couple of times.  She 
worked in warehouse, and climbed stairs.  On examination, the 
veteran was overweight, which made assessment of her knee 
stability difficult.  There was full left knee range of 
motion with crepitus, and no gross swelling or increased 
warmth.  Left knee X-rays were negative; no abnormalities 
were seen.

On mid-January 2001 VA outpatient orthopedic examination, the 
veteran complained of mild anterior left knee pain and 
recurrent feelings of instability, with buckling.  Current 
left knee examination showed no effusion.  She had left knee 
hyperextension, compared with the right knee, which came out 
to full extension.  There was some mild varus laxity but no 
instability.  There was full flexion.  There were mild 
anterior drawer and Lachman's signs.  She also had guarding 
with Lachman's test, which was not 100 percent conclusive.  
There was some mild joint line tenderness.  She was otherwise 
neurovascularly intact distally.  Review of      X-rays 
demonstrated no obvious fracture or dislocation.  The 
impression was left knee with possible anterior cruciate 
ligament tear.  Left knee magnetic resonance imaging (MRI) 
revealed findings suggestive of a possible small tear of the 
lateral meniscus in the region of the inner edge of the 
junction of the body and anterior horn, as well as associated 
knee joint effusion.  The anterior and posterior cruciate and 
medial collateral and lateral collateral ligaments were 
intact.  There was no evidence of a medial meniscal tear.  
There were no bone contusions.

On late January 2001 VA orthopedic examination, the veteran 
complained of intermittent left knee pain which increased 
with prolonged standing or sitting, severe symptoms when 
climbing stairs, and left knee give-way.  Current examination 
showed no effusion or tenderness to palpation.  There was a 
positive apprehension test with lateral subluxation of the 
patella, and a positive McMurray's test.  At 0 degrees of 
flexion, she was severely unstable to a varus stress, but 
stable to valgus stress.  At 30 degrees of flexion, she was 
severely unstable to both varus and valgus stress.  There was 
a 1+ Lachman's sign.  There were negative anterior and 
posterior drawer signs.  Active range of motion was from 15 
degrees of hyperextension to 120 degrees of flexion.  The 
assessment was knee pain.            

On August 2001 VA outpatient evaluation, the veteran 
complained of left knee pain.  She had been working in a 
warehouse, climbing stairs.  Current examination showed full 
knee range of motion.  On September outpatient orthopedic 
examination, the veteran complained of left knee instability 
and giving way, causing her to fall.  Current examination 
showed somewhat of a valgus knee and some laxity with varus 
and valgus stress testing.  She hyperextended 30 degrees on 
the left.  Much of an anterior drawer sign could not be 
elicited, although she did have some mild laxity on the left.  
There was some concern for posterolateral corner instability.  
There were negative posterior drawer and Lachman's signs.  
Left knee X-rays were relatively benign.  In November, the 
veteran complained that she would fall if she didn't wear a 
left knee brace or use a crutch.  Current examination showed 
a valgus left knee with some laxity; the veteran walked with 
a crutch.  The assessment was knee pain.  The veteran stated 
that current medications were adequate for pain control.  

On March 2002 VA outpatient orthopedic examination, the 
veteran complained of intermittent left knee giving way, and 
used a crutch.  Current examination of the left knee showed 
major terminal 45 to 0 degrees extension crepitus at the 
patellofemoral joint.  There was mild varus and valgus 
instability.  Anterior-posterior stability was excellent, 
suggesting integrity of the anterior and posterior cruciate 
ligaments and the posterior medial and lateral corners.  
There might be some medial collateral ligament laxity.  Foot 
pulses were good, and there was no effusion.  Review of 
February 2001 MRI showed minor meniscal abnormality that 
might or might not indicate a tear.  There was some narrowing 
at the patellofemoral joint, and no bone bruising as such.  
The anterior and posterior cruciate ligaments were both 
intact.

In March 2002, a VA physician's assistant stated that the 
veteran was being followed for left knee instability, that 
this joint remained unstable, and that she had pain and some 
limitation of mobility related to the unstable knee, for 
which she wore a brace.

On early May 2002 VA pre-operative outpatient examination 
prior to left knee diagnostic arthroscopy, there was good 
knee range of motion with significant crepitus of the 
patellofemoral joint with terminal extension.  The was good 
anterior-posterior stability, and mild varus/valgus laxity.  
There was no effusion.  Neurovascular examination was intact.  
The assessments were left knee pain, chondromalacia patella, 
possible patellar subluxation, possible lateral meniscus 
tear.  Subsequently in May the veteran underwent left 
patellar re-alignment at a VA medical facility, and she had 
an uneventful post-operative course.  The discharge diagnosis 
was left knee patellar malalignment.  The veteran was 
thereafter seen regularly for post-operative follow-up and 
physical therapy in May and June.  In early June, left knee 
range of motion was from 0 to 85 degrees.  The impression was 
status post anterior medialization of the tibial tubercle for 
patellar maltracking.  

On mid-July 2002 VA outpatient orthopedic examination, the 
veteran had no left knee complaints, and she felt that her 
knee was getting better.  She had improved her motion.  On 
examination, the incision was well-healed.  There was minimal 
tenderness to palpation over the tibial tubercle, but 
otherwise no tenderness or swelling.  Active range of motion 
was from 0 to 110 degrees of flexion.  Left knee X-rays 
revealed 2 screws in place, and the tibial tubercle was 
healing well.  The assessment was 2 months status post left 
Fulkerson type procedure, and the veteran was to begin active 
quadriceps strengthening exercises.  

On mid-August 2002 orthopedic evaluation, the veteran 
complained of mild left knee pain when getting out of chairs 
and climbing stairs.  Current examination showed a healed 
left knee incision.  Active range of motion was much 
improved, from 0 to 125 degrees of flexion.  There was no 
tenderness over the tibial tubercle or pain with 
patellofemoral manipulation.  Quadriceps strength was 5/5.  
X-rays showed a healed osteotomy site.  The veteran was 
assessed to be doing excellently postoperatively.  On 
evaluation in late August, the veteran reported some mild 
pain but no limitations, and that the knee still gave way 
when she was fatigued.  On current examination, standing, 
sitting, walking, running, and rising from a chair were 
within normal limits.  Left knee range of motion was from 0 
to 125 degrees with full (5/5) strength.  There was no 
tenderness to palpation and no swelling.  There was mild 
crepitus with movement.  The assessments were no strength or 
range of motion deficits, no gait deviation, no need for 
devices, and no need for further therapy at this time.

On early November 2002 VA outpatient evaluation, the veteran 
complained of left knee pain with some grinding, which pain 
interfered with her sleep and was not relieved by 
medications.  Current examination showed tenderness over the 
left knee tibial tuberosity.  She complained of anterior knee 
pain when the posterior cruciate was stressed and a valgus 
maneuver was performed.  There was no appreciable heat or 
edema.  The assessment was chronic left knee pain.  When seen 
again in mid-November, the veteran reported that her 
instability had resolved, but she continued to have constant 
left knee pain, especially with prolonged sitting or 
standing.  Medication provided no significant improvement.  
Current examination showed a healed left knee incision and 
excellent range of motion from 0 to 130 degrees.  There was 
moderate crepitus with motion in the patellofemoral area.  
There was no instability, and quadriceps strength was 4+ to 
5/5. The assessment was chondromalacia patella; the patellar 
maltracking was considered resolved.

On December 2002 VA outpatient evaluation, the veteran 
complained of sharp left knee pain that was worse at night 
and disturbed her sleep, and was not improved with 
medication.  She stated that surgery had made her knee more 
stable.  Current examination showed left knee crepitus with 
flexion and extension.  The assessment was continued left 
knee pain causing insomnia, and the veteran was referred to 
the pain clinic.

In September 2003, the veteran was seen in the emergency room 
of the Tuomey Regional Medical Center with complaints of 
swelling and pain on the anterior aspect of the left proximal 
tibial-fibula region.  There was no history of trauma.  
Admission examination showed left lower extremity swelling 
below the knee to the ankle.  There was no calf tenderness to 
palpation.  There was tenderness to palpation to the anterior 
left proximal third of the lower leg.  There was 2+ edema in 
the left lower extremity.  There was no joint swelling or 
tenderness to palpation.  The veteran was neurologically 
intact, and there was no foot drop.  Doppler studies were 
negative for deep venous thrombosis.  X-rays of the left 
tibial-fibula region showed no acute abnormalities, other 
than screws in place in the left proximal tibial-fibular 
region.  The impressions were left lower extremity pain and 
swelling.      

On VA outpatient evaluation a few days later in September 
2003, the veteran stated that her left leg was somewhat 
better, but still swollen and painful.  She admitted to doing 
much more walking than usual prior to the onset of the pain.  
There was no known recent injury to the leg.  Current 
examination of the left lower extremity showed no edema, 
swelling, redness, or heat.  Palpation of the lower end of 
the left knee surgical scar was normal, except for some 
discomfort.  There was full left knee range of motion without 
discomfort.  The assessment was pre-tibial area pain just 
below the knee.  When seen again in early October, the 
veteran complained of continuous left knee pain that was 
worse on some days than others.  She gave a history of being 
unable to walk on the left knee yesterday due to locking and 
inability to bend it.  Pain medications reportedly did not 
help much.  Current examination of the left knee showed no 
swelling, redness, or heat, and there was full range of 
motion without discomfort.  There was no evidence of ligament 
injury.  There was mild discomfort on stressing the medial 
meniscus.  Gait was normal.  The assessment was continued 
left knee pain.  

Mid-October 2003 VA left knee X-rays revealed evidence of 
anterior cruciate ligament repair, with 2 orthopedic screws 
in the left proximal fibula passing through the tibial 
tubercle.  There was no joint effusion, and the heights of 
all                        3 compartments appeared 
maintained.  The impression was stable appearance of the 
orthopedic hardware, with healing at the tibial tubercle.  
MRI showed mild degenerative joint disease at the knee, 
mainly at the patellofemoral joint.  No other abnormalities 
were seen.  The menisci and cruciate and collateral ligaments 
were normal.  

On December 2003 VA orthopedic examination, the veteran 
stated that she wore a left knee brace at all times to 
protect it from instability, which she mostly had when 
ascending or descending stairs.  She complained of constant 
knee pain, regular swelling, significant knee stiffness after 
prolonged sitting, and difficulty rising to a standing 
position.  She stated that she used a cane for ambulation, 
and could walk a few hundred yards and stand for 15 minutes.  
Current examination showed left knee range of motion from 0 
to 130 degrees, with pain at the extremes of flexion and 
extension.  There was mild medial and lateral joint line 
tenderness, and positive effusion.  There was significant 
pain in the patellofemoral joint with palpation, and pain 
with grind.  There was a well-healed anterior scar.  The knee 
was stable to anterior and posterior and varus/valgus stress.  
There was no patellar apprehension.  There was significant 
patellofemoral crepitation and 4+/5 quadriceps strength, with 
pain with resisted extension.  The impressions were left knee 
chondromalacia patella secondary to patellofemoral 
maltracking, and status post realignment procedure with 
limitations as described above and objective evidence of 
continued patellofemoral pathology.  

On October 2004 VA orthopedic examination, the veteran was 
noted to be currently employed as a secretary.  She 
complained of left knee pain, stiffness, and swelling, and 
had the most difficulty with squatting, kneeling, climbing 
stairs, and rising from a chair without assistance.  Current 
examination showed a well-healed anterolateral scar and 
arthroscopy portals which were surgical in nature and 
cosmetic.  There was no evidence of cicatrix or keloid 
formation or scar breakdown.  There was tenderness to 
palpation at the tibial tubercle at the insertion of the 
patellar tendon.  The was painless range of motion from 0 to 
125 degrees.  There was significant patellofemoral crepitance 
and apprehension.  December 2003 X-rays revealed evidence of 
fragmentation at the insertion of the patellar tendon, as 
well as a previous surgical procedure on the tibial tubercle 
for anteriorization, and minimal degenerative changes in 
patellofemoral narrowing.  The diagnosis was patellofemoral 
tracking, now status post anteriorization of the tibial 
tubercle with insertional tendonitis versus avascular 
necrosis of the patellar tendon.  The examiner found that the 
veteran's range of motion was additionally limited 
approximately 15 degrees from full flexion with repetitive 
motions.                 

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, in a rating action of June 1996, the RO granted 
service connection for the veteran's left knee injury 
residuals and assigned a noncompensable rating under 
Diagnostic Code (DC) 5257 from September 30, 1995.  By rating 
action of April 2001, the RO increased the rating to 20 
percent, effective July 19, 2000.  By rating action of July 
2002, a temporary total rating (T/TR) of 100 percent was 
assigned under the provisions of 38 C.F.R. § 4.30 for post-
surgical convalescence from May 9, 2002; a schedular 20 
percent rating was restored from July 1, 2002.  By rating 
action of May 2004, a separate 10 percent rating was assigned 
for left knee degenerative changes under DC 5003 from October 
17, 2003.

Under DC 5257, pursuant to which "other" impairment of 
either knee, to include recurrent subluxation or lateral 
instability, is evaluated, a 20 percent rating for overall 
moderate disability.  A 30 percent rating requires severe 
impairment.  

Under DC 5260, limitation of flexion of either leg to 30 
degrees warrants a             20 percent rating.  A 30 
percent rating requires flexion limited to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 15 
degrees warrants a            20 percent rating.  A 30 
percent rating requires limitation of extension to               
20 degrees.  A 40 percent rating requires limitation of 
extension to 30 degrees.  A 50 percent rating requires 
limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 20 
percent for the veteran's left knee injury residuals is not 
warranted under any applicable rating criteria.  

In arriving at this determination, the Board notes, at the 
outset, that a T/TR of 100 percent was assigned for the left 
knee, under the provisions of 38 C.F.R. § 4.30, for post-
surgical convalescence from May 9, 2002 until the schedular 
20 percent rating was restored from July 1, 2002.  Thus, the 
period the T/TR was in effect has been excluded from 
consideration for increase under the schedular rating 
criteria.  Also, in view of the facts that a separate 10 
percent rating was assigned for left knee degenerative 
changes under DC 5003 from October 17, 2003, and that the 
veteran has not appealed that determination, limitation of 
motion under DCs 5260 and 5261 may only be considered and 
rated as a component of the left knee injury residuals (the 
issue currently on appeal) up to October 17, 2003.  After 
that date, the rule against pyramiding (38 C.F.R. § 4.14) 
(2004) requires that limitation of motion only be considered 
and rated only as a component of the newly service-connected 
left knee degenerative changes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.
 
Since the veteran's left knee surgery in May 2002, her knee 
injury residuals have consisted, primarily, of subjective 
complaints of pain, with objective showings of stiffness, 
swelling, and tenderness.  While there have been recent 
clinical findings of significant patellofemoral crepitance 
and chondromalacia patella, the veteran has had good muscle 
strength.  The record is also devoid of clinical findings of 
recurrent subluxation or lateral instability.  Although in 
late August 2002 the veteran complained of the left knee 
giving way when she was fatigued, motor strength was full 
(5/5) on examination, and there were no strength deficits, 
gait deviation, or need for assistive devices.  There were no 
subsequent complaints or findings of knee dislocation or 
instability, and in mid-November 2002 the veteran stated that 
her knee instability had resolved.  In December 2002, the 
veteran stated that surgery had made her knee more stable.  
On December 2003 VA examination, the knee was stable to all 
stress.  As documented above, the medical evidence does not 
indicate at least the level of impairment that would warrant 
the maximum 30 percent rating under DC 5257.

Like the RO, the Board has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
disability, but finds that no higher evaluation is 
assignable.

As regards limitation of motion, the Board points out that no 
examination from June 2002 through mid-October 2003 shown the 
level of left knee impairment that would warrant at least the 
next higher, 30 percent rating under any applicable 
limitation of motion rating criteria-that is, limitation of 
leg flexion to 15 degrees under DC 5260, or limitation of leg 
extension to 20 degrees under DC 5261.  In this regard, the 
Board notes that the veteran demonstrated full left knee 
range of motion without discomfort on VA evaluations in 
September and October 2003.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
left knee disability produced by such symptoms as pain, 
weakened movement, excess fatigability, and incoordination, 
the Board finds that no higher evaluation is assignable for 
the left knee injury residuals during the period in question.  
There have been no medical findings of weakened movement, 
excess fatigability, or incoordination associated with the 
knee.  Left knee muscle strength was 5/5 in August 2002, 4+ 
to 5/5 in November 2002, and 4+/5 in December 2003.  The 
October 2004 VA orthopedic examiner found that the veteran's 
left knee range of motion was additionally limited only 
approximately     15 degrees from full flexion with 
repetitive motions.  On that record, there is no basis for 
the Board to find that, during flare-ups or with repeated 
activity, the veteran experiences any 38 C.F.R. § 4.40 or 
4.45 or DeLuca symptom-particularly, pain-that is so 
disabling as to warrant assignment of the next higher rating 
under DC 5260 or 5261.   

Further, the Board finds that, in view of the findings 
showing measurable range of motion of the veteran's left knee 
during the entire rating period under consideration, a rating 
under DC 5256 for knee ankylosis is not appropriate.  
Likewise, a rating under DC 5262 also is not appropriate, 
inasmuch as no malunion of the tibia and fibula has ever been 
objectively demonstrated.

For all the foregoing reasons, the Board finds that a rating 
in excess of 20 percent for left knee injury residuals is not 
warranted under any pertinent provision of the rating 
schedule, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for left knee injury 
residuals is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


